Exhibit 10.1

EXECUTION VERSION

VOTING AGREEMENT

BY AND AMONG

PIONEER NATURAL RESOURCES COMPANY

PIONEER NATURAL RESOURCES USA, INC.

PNR ACQUISITION COMPANY, LLC

AND

PIONEER NATURAL RESOURCES GP LLC

PIONEER SOUTHWEST ENERGY PARTNERS L.P.

Dated as of August 9, 2013



--------------------------------------------------------------------------------

VOTING AGREEMENT

This VOTING AGREEMENT, dated as of August 9, 2013 (this “Agreement”), is entered
into by and among Pioneer Natural Resources Company, a Delaware corporation
(“PNR”), Pioneer Natural Resources USA, Inc., a Delaware corporation and
wholly-owned subsidiary of PNR (“PNR USA”), PNR Acquisition Company, LLC, a
Delaware limited liability company and wholly-owned subsidiary of PNR
(“MergerCo”), Pioneer Southwest Energy Partners L.P., a Delaware limited
partnership (“MLP”), and Pioneer Natural Resources GP LLC, a Delaware limited
liability company and the general partner of MLP and wholly-owned subsidiary of
PNR USA (“MLP GP”).

W I T N E S S E T H:

WHEREAS, concurrently with the execution of this Agreement, the PNR Parties (as
defined herein), MLP and MLP GP are entering into an Agreement and Plan of
Merger, dated as of the date hereof (as amended, supplemented, restated or
otherwise modified from time to time, the “Merger Agreement”), pursuant to
which, among other things, MergerCo will merge with and into MLP (the “Merger”),
with MLP as the surviving entity; and

WHEREAS, PNR USA is a limited partner of MLP and, as of the date hereof, is the
holder of 18,721,200 of the MLP Common Units (as defined herein) in MLP (the
“Existing Units”); and

WHEREAS, in connection with the Merger Agreement, MLP GP and MLP have requested
that each of the PNR Parties enter into this Agreement and abide by the
covenants and obligations with respect to the Existing Units set forth herein.

NOW THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the parties hereto agree as follows:

ARTICLE 1

GENERAL

1.1 Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below.

“Agreement” shall have the meaning set forth in the preamble.

“Business Day” shall have the meaning set forth in the Merger Agreement.

“Closing Date” shall have the meaning set forth in the Merger Agreement.

“Effective Time” shall have the meaning set forth in the Merger Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

1



--------------------------------------------------------------------------------

“Existing Units” shall have the meaning set forth in the recitals.

“Governmental Authority” shall have the meaning set forth in the Merger
Agreement.

“Law” shall have the meaning set forth in the Merger Agreement.

“Lien” shall have the meaning set forth in the Merger Agreement.

“Merger” shall have the meaning set forth in the recitals.

“Merger Agreement” shall have the meaning set forth in the recitals.

“MergerCo” shall have the meaning set forth in the preamble.

“MLP” shall have the meaning set forth in the preamble.

“MLP Common Units” shall have the meaning set forth in the Merger Agreement.

“MLP GP” shall have the meaning set forth in the preamble.

“MLP GP Conflicts Committee” shall have the meaning set forth in the Merger
Agreement.

“MLP Limited Partners” shall have the meaning set forth in Section 2.1 of this
Agreement.

“MLP Partnership Agreement” shall mean the First Amended and Restated Agreement
of Limited Partnership of MLP, dated as of May 6, 2008, as amended from time to
time.

“Person” shall have the meaning set forth in the Merger Agreement.

“PNR” shall have the meaning set forth in the preamble.

“PNR Parties” shall mean PNR, PNR USA and MergerCo.

“PNR USA” shall have the meaning set forth in the preamble.

“Proxy Statement/Prospectus” shall have the meaning set forth in the Merger
Agreement.

“Subsidiary” shall have the meaning ascribed to such term in Rule 1-02 of
Regulation S-X under the Securities Act of 1933, as amended, except that, for
purposes of this Agreement, in the case of PNR, MLP GP and MLP and their
respective Subsidiaries shall not be deemed to be Subsidiaries of PNR (unless
otherwise specifically provided in this Agreement).

“Transfer” shall mean, directly or indirectly, to sell, transfer, assign,
pledge, distribute, encumber, grant a participation in, gift-over, hypothecate
or otherwise dispose of (by merger (including by conversion into securities or
other consideration), by tendering into any tender or exchange offer, by
testamentary disposition, by interspousal disposition pursuant to domestic

 

2



--------------------------------------------------------------------------------

relations proceeding, by liquidation, by dissolution, by dividend, by
distribution, by operation of Law or otherwise), either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
distribution, encumbrance, grant, gift, hypothecation or other disposition of.

ARTICLE 2

VOTING

2.1 Agreement to Vote Existing Units. Each of the PNR Parties hereby irrevocably
and unconditionally agrees that during the term of this Agreement, at any
meeting of the Limited Partners (as defined in the MLP Partnership Agreement,
such Limited Partners being herein referred to as the “MLP Limited Partners”),
however called, including any adjournment or postponement thereof, and in
connection with any written consent of the MLP Limited Partners, it shall, to
the fullest extent that the Existing Units are entitled to vote thereon or
consent thereto:

(a) appear at each such meeting, in person or by proxy, or otherwise cause its
Existing Units to be counted as present thereat for purposes of calculating a
quorum; and

(b) vote (or cause to be voted), in person or by proxy, or deliver (or cause to
be delivered) a written consent covering, all of the Existing Units (i) in favor
of the adoption of the Merger Agreement, any transactions contemplated by the
Merger Agreement and any other action reasonably requested by MLP or MLP GP or
required in furtherance thereof submitted for the vote or written consent of the
MLP Limited Partners; (ii) against any action, agreement or transaction that
would result in a breach of any covenant, representation or warranty or any
other obligation or agreement of MLP or MLP GP or any of their Subsidiaries
contained in the Merger Agreement; and (iii) against any action, agreement or
transaction that would impede, interfere with, delay, postpone, discourage,
prevent, nullify, frustrate the purposes of, be in opposition to or in
competition or inconsistent with, or materially and adversely affect, the Merger
or any of the transactions contemplated by the Merger Agreement.

2.2 No Inconsistent Agreements. Each of the PNR Parties hereby represents,
covenants and agrees that, except for this Agreement, it (a) has not entered
into, and, during the term of this Agreement will not enter into, any voting
agreement or voting trust with respect to its Existing Units, (b) has not
granted, and shall not grant at any time while this Agreement remains in effect,
a proxy, consent or power of attorney with respect to its Existing Units (except
pursuant to Section 2.1) and (c) has not taken, and during the term of this
Agreement will not knowingly take, any action that would make any representation
or warranty of such PNR Party contained herein untrue or incorrect in any
material respect or have the effect of preventing or disabling such PNR Party
from performing any of its obligations under this Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the PNR Parties. Each of the PNR Parties
(except to the extent otherwise provided herein) hereby represents and warrants
to MLP and MLP GP as follows:

(a) Organization; Authorization; Validity of Agreement; Necessary Action. Each
of the PNR Parties has the requisite corporate or limited liability company
power and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby. This Agreement
and the transactions contemplated hereby have been authorized by all necessary
corporate or limited liability company action by the PNR Parties. This Agreement
has been duly executed and delivered by each PNR Party and constitutes a valid
and binding agreement of each PNR Party (assuming the due execution and delivery
of this Agreement by, or on behalf of, MLP and MLP GP), enforceable against each
such PNR Party in accordance with its terms (except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar Laws of general applicability relating to or
affecting creditors’ rights or by general equity principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law)).

(b) Ownership. All of the Existing Units from the date hereof through and on the
Closing Date will be held solely by PNR USA. PNR USA has and will have at all
times through the Closing Date sole voting power (including the right to control
such vote as contemplated herein), sole power of disposition, sole power to
issue instructions with respect to the matters set forth in Article 2 hereof,
and sole power to agree to all of the matters set forth in this Agreement, in
each case with respect to all of the Existing Units at all times through the
Closing Date.

(c) No Violation. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby by the PNR Parties do
not and will not (1) except as could not reasonably be expected, either
individually or in the aggregate, to materially impair the ability of such PNR
Party to perform fully its obligations under this Agreement or to consummate the
transactions contemplated by this Agreement on a timely basis, (x) constitute a
breach or violation of, or result in a default (or an event that, with notice or
lapse of time or both, would become a default) under, or result in the
termination or in a right of termination or cancellation of, or accelerate the
performance required by, any note, bond, mortgage, indenture, deed of trust,
license, franchise, lease, contract, agreement, joint venture or other
instrument or obligation to which such PNR Party or any of their respective
Subsidiaries is a party or by which such PNR Party or any of their respective
Subsidiaries or any of their respective or properties is subject or bound,
(y) contravene or conflict with or constitute a material violation of any
provision of any Law binding upon or applicable to the PNR Parties or any of
their respective Subsidiaries or (z) result in the creation of any Lien on any
of the assets of the PNR Parties or their respective Subsidiaries’ assets or
(2) constitute a breach or violation of, or a default under, such PNR Party’s
organizational documents.

 

4



--------------------------------------------------------------------------------

(d) Consents and Approvals. No consents or approvals of, or filings or
registrations with, any Governmental Authority are necessary in connection with
(i) the execution and delivery by the PNR Parties of this Agreement or (ii) the
consummation by the PNR Parties of the transactions contemplated by this
Agreement, except for any reports under Section 13(d) of the Exchange Act as may
be required in connection with this Agreement and the transactions contemplated
hereby.

(e) Reliance by MLP. Each of the PNR Parties understands and acknowledges that
MLP and MLP GP are entering into the Merger Agreement in reliance upon the
execution and delivery of this Agreement and the representations, warranties,
covenants and obligations of such PNR Party contained herein.

3.2 Representations and Warranties of MLP and MLP GP. Each of MLP and MLP GP
hereby represents and warrants to each of the PNR Parties that the execution and
delivery of this Agreement by MLP and MLP GP, respectively, and the consummation
of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of MLP, and MLP GP for itself and on behalf of MLP.

ARTICLE 4

OTHER COVENANTS

4.1 Prohibition on Transfers, Other Actions. Each of the PNR Parties hereby
agrees not to (a) Transfer any of the Existing Units; (b) enter into any
agreement, arrangement or understanding, or take any other action, that violates
or conflicts with or would reasonably be expected to violate or conflict with,
or result in or give rise to a violation of or conflict with, such PNR Party’s
representations, warranties, covenants and obligations under this Agreement; or
(c) take any action that could restrict or otherwise affect such PNR Party’s
legal power, authority and right to comply with and perform its covenants and
obligations under this Agreement; provided, the foregoing shall not include or
prohibit Transfers resulting from pledges or security interests (or the
foreclosure thereof) relating to existing or future bona fide loans that do not
affect such PNR Party’s legal power, authority and right to comply with and
perform its covenants and obligations under this Agreement. Any Transfer in
violation of this provision shall be void ab initio.

4.2 Unit Splits and Unit Distributions. In the event of a unit split, unit
distribution or any change in the MLP Common Units by reason of any split-up,
reverse unit split, recapitalization, combination, reclassification, exchange of
units or the like, the term “Existing Units” shall be deemed to refer to an
include such MLP Common Units as well as all such distributions and any
securities of MLP into which or for which any or all of such MLP Common Units
may be changed or exchanged or which are received in such transaction.

4.3 Further Assurances. From time to time, at MLP’s request and without further
consideration, each of the PNR Parties shall execute and deliver such additional
documents and take all such further action as may be reasonably necessary or
advisable to effect the actions and consummate the transactions contemplated by
this Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

5.1 Termination. This Agreement shall remain in effect until the earliest to
occur of (a) the Effective Time, (b) the termination of the Merger Agreement in
accordance with its terms (including after any extension thereof) and (c) the
mutual written agreement of each of the PNR Parties, MLP and MLP GP to terminate
this Agreement. After the occurrence of such applicable event, this Agreement
shall automatically terminate without any notice or further action from the
parties hereto and be of no further force or effect; provided, however, that if
the Effective Time occurs or if this Agreement is terminated prior to the
Effective Time, the agreements of the parties in Article 5 shall survive.
Nothing in this Section 5.1 and no termination of this Agreement shall relieve
or otherwise limit any party of liability for any breach of this Agreement
occurring prior to such termination.

5.2 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in MLP any direct or indirect ownership or incidence of ownership of or
with respect to any Existing Units. All rights, ownership and economic benefit
relating to the Existing Units shall remain vested in and belong to PNR USA, and
MLP shall have no authority to direct the PNR Parties in the voting or
disposition of any of the Existing Units, except as otherwise provided herein.

5.3 Publicity. Each of the PNR Parties hereby permits MLP and MLP GP to include
and disclose, in the Proxy Statement/Prospectus and in such other schedules,
certificates, applications, agreements or documents as such entities reasonably
determine to be necessary or appropriate in connection with the consummation of
the Merger and the transactions contemplated by the Merger Agreement, such PNR
Party’s identity, PNR USA’s ownership of the Existing Units and the nature of
such PNR Party’s commitments, arrangements and understandings pursuant to this
Agreement.

5.4 Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the Laws of the State of Delaware (except to the extent that
mandatory provisions of federal Law govern), without giving effect to any choice
or conflict of law provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of Laws of any jurisdiction
other than those of the State of Delaware.

5.5 Notices. All notices, requests, demands and other communications required or
permitted to be given or made hereunder to a party shall be in writing and shall
be deemed to have been duly given if personally delivered, faxed (with
confirmation of receipt) or mailed by registered or certified mail (return
receipt requested) to such party at its address set forth below or such other
address as such party may specify by notice to the parties hereto.

 

6



--------------------------------------------------------------------------------

If to PNR, PNR USA, or MergerCo to:

Pioneer Natural Resources Company

5205 N. O’Connor Blvd., Suite 200

Irving, Texas 75039-3746

Attention: Mark Berg, Executive Vice President and General Counsel

Fax: (972) 969-3552

With copies to (which shall not constitute notice):

Vinson & Elkins LLP

2001 Ross Avenue, Suite 3700

Dallas, Texas 75201-2975

Attention: Michael D. Wortley

Fax: (214) 999-7732

If to MLP or MLP GP, to:

Pioneer Natural Resources GP LLC

5205 N. O’Connor Blvd., Suite 200

Irving, Texas 75039-3746

Attn: Arthur L. Smith, Chairman of the MLP GP Conflicts Committee

Fax: (713) 961-3027

With copies to (which shall not constitute notice):

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention: G. Michael O’Leary

Fax: (713) 238-7130

Notices shall be deemed to have been received (a) on the date of receipt if
(i) delivered by hand or overnight courier service or (ii) upon receipt of an
appropriate electronic answerback or confirmation when so delivered by fax (to
such number specified above or another number or numbers as such Person may
subsequently designate by notice given hereunder) or (b) on the date three
Business Days after dispatch by certified or registered mail.

5.6 Interpretation. A reference to an Article or Section means an Article of or
a Section in this Agreement unless otherwise expressly stated. Unless the
context requires otherwise, the words “this Agreement,” “hereof,” “hereunder,”
“herein,” “hereby” or words of similar import refer to this Agreement as a whole
and not to a particular Article, Section, subsection, clause or other
subdivision hereof. The words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation.” Whenever the context requires, the words used herein include the
masculine, feminine and neuter gender, and the singular and the plural. A
reference to any legislation or to any provision of any

 

7



--------------------------------------------------------------------------------

legislation shall include any amendment thereof, any modification or
re-enactment thereof, any legislative provision substituted therefor and all
regulations and statutory instruments issued thereunder or pursuant thereto.
References to “this Agreement” or any other agreement or document shall be
construed as a reference to such agreement or document, including any annexes,
exhibits, appendices and schedules thereto, as amended, amended and restated,
modified or supplemented and in effect from time to time and shall include a
reference to any document which amends, modifies or supplements it. References
to a Person or person shall be construed as a reference to such Person or person
and its successors and permitted assigns. The headings contained in this
Agreement are for reference purposes only and are not part of this Agreement. It
is the intention of the parties that every covenant, term and provision of this
Agreement shall be construed simply according to its fair meaning and not
strictly for or against any party (notwithstanding any rule of law requiring an
agreement to be strictly construed against the drafting party), it being
understood that the parties to this Agreement are sophisticated and have had
adequate opportunity and means to retain counsel to represent their interests
and to otherwise negotiate the provisions of this Agreement.

5.7 Entire Understanding; No Third-Party Beneficiaries. This Agreement
(including the documents referred to or listed herein) represents the entire
understanding of the parties hereto with reference to the subject matter hereof
and the transactions contemplated hereby and supersedes any and all other oral
or written agreements heretofore made. Nothing in this Agreement, expressed or
implied, is intended to confer upon any Person, other than the parties hereto or
their respective successors and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

5.8 Successors and Assigns. Neither this Agreement nor any of the rights or
obligations of any party under this Agreement shall be assigned, in whole or in
part (by operation of Law or otherwise), by any party without the prior written
consent of the other parties hereto. Any assignment in violation of this
provision shall be void ab initio. Subject to the foregoing, this Agreement
shall bind and inure to the benefit of and be enforceable by the parties hereto
and their respective successors and permitted assigns. A sale of substantially
all of the assets of any PNR Party to a third party, a merger, consolidation or
similar transaction involving any PNR Party or an issuance of the capital stock
by, or sale of capital stock of, any PNR Party shall not constitute an
assignment of this Agreement.

5.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, and all of which, when taken together, shall
constitute one Agreement. Delivery of an executed signature page of this
Agreement by facsimile or other customary means of electronic transmission
(e.g., “pdf”) shall be effective as delivery of a manually executed counterpart
hereof.

5.10 Severability. Any provision of this Agreement which is invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
only to the extent of such invalidity, illegality or unenforceability, without
affecting in any way the remaining provisions hereof in such jurisdiction or
rendering that or any other provision of this Agreement invalid, illegal or
unenforceable in any other jurisdiction.

 

8



--------------------------------------------------------------------------------

5.11 Jurisdiction. The parties hereto agree that to the fullest extent permitted
by law, any suit, action or proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought in any federal court located
in the State of Delaware or the Delaware Court of Chancery, and each of the
parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by Law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum, or that this Agreement, or the subject matter hereof, may not be enforced
in or by any such court. Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that to the fullest extent permitted by Law, service of process on such
party as provided in Section 5.5 shall be deemed effective service of process on
such party for matters between the parties hereto.

5.12 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING BETWEEN THE PARTIES
HERETO ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

5.13 No Recourse. This Agreement may only be enforced against, and any claims or
causes of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against, the entities that are expressly identified as parties
hereto, and no past, present or future affiliate, director, officer, employee,
incorporator, member, manager, partner, stockholder, agent, attorney or
representative of any party hereto shall have any liability for any obligations
or liabilities of the parties to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.

5.14 Specific Performance. The parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and, accordingly, the parties shall, to the fullest extent
permitted by Law, be entitled to an injunction or injunctions to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof in any federal court located in the State of
Delaware or in the Delaware Court of Chancery, in addition to any other remedy
to which they are entitled at law or in equity

5.15 Amendment; Waiver. This Agreement may not be amended except by an
instrument in writing signed by each of the PNR Parties, MLP and MLP GP. Subject
to Section 5.16 hereof, each party may waive any right of such party hereunder
by an instrument in writing signed by such party and delivered to the other
parties hereto. No course of conduct shall constitute a waiver of any of the
terms and conditions of this Agreement, unless such waiver is specified in
writing, and then only to the extent so specified. A waiver of any of the terms
and conditions of this Agreement on one occasion shall not constitute a waiver
of the other terms of this Agreement, or of such terms and conditions on any
other occasion.

 

9



--------------------------------------------------------------------------------

5.16 Action by MLP. No waiver, consent or other action by or on behalf of MLP
pursuant to or as contemplated by this Agreement shall have any effect unless
such waiver, consent or other action is expressly approved by the MLP GP
Conflicts Committee.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in counterparts by their duly authorized officers, all as of the day and year
first written above.

 

PIONEER NATURAL RESOURCES COMPANY By:   /s/ Mark S. Berg Name:   Mark S. Berg
Title:   Executive Vice President and General Counsel PIONEER NATURAL RESOURCES
USA, INC. By:   /s/ Mark S. Berg Name:   Mark S. Berg Title:   Executive Vice
President and General Counsel PNR ACQUISITION COMPANY, LLC By:   /s/ Mark S.
Berg Name:   Mark S. Berg Title:   Executive Vice President and General Counsel
PIONEER SOUTHWEST ENERGY PARTNERS L.P. By:   PIONEER NATURAL RESOURCES GP   LLC,
its general partner By:   /s/ Richard P. Dealy Name:   Richard P. Dealy Title:  
Executive Vice President and   Chief Financial Officer PIONEER NATURAL RESOURCES
GP LLC By:   /s/ Richard P. Dealy Name:   Richard P. Dealy Title:   Executive
Vice President and   Chief Financial Officer

[Signature Page to Voting Agreement]